Citation Nr: 0512873	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-17 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to January 4, 2001, 
for the grant of service connection for the residuals of a 
gunshot wound to the left foot. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for the residuals 
of a gunshot wound to the left foot, effective January 4, 
2001.  The veteran perfected an appeal of the effective date 
assigned for the grant of service connection.

The veteran's appeal was previously before the Board in 
August 2004, at which time it was remanded for additional 
development.  That development has been completed, and the 
case returned to the Board for further consideration.


FINDING OF FACT

The veteran initially claimed entitlement to service 
connection for the residuals of a gunshot wound to the left 
foot on January 4, 2001.


CONCLUSION OF LAW

Entitlement to an effective date prior to January 4, 2001, 
for the grant of service connection for the residuals of a 
gunshot wound to the left foot is not shown as a matter of 
law.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.151, 3.155, 3.400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA has issued a regulation to implement the provisions of the 
VCAA, which is codified at 38 C.F.R. §3.159 (2004).  

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment, or filed before the date of 
enactment and pending before VA on that date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.  
The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that failure to comply with the 
VCAA is not prejudicial to the veteran if, based on the facts 
alleged, no entitlement exists.  See Valiao v. Principi, 17 
Vet. App. 229, 232 (2003).  In addition, a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide a VCAA notice if, based on the facts of 
the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004) (per curium).  As discussed below, the 
veteran is not entitled to an earlier effective date as a 
matter of law.  

Assuming, for the sake of argument, that the VCAA is 
applicable to the veteran's appeal, the Board finds that in 
April 2001 and August 2004 notices VA informed him of the 
evidence required to substantiate his appeal for an earlier 
effective date, and the relative responsibilities of the 
veteran and VA in developing that evidence.  In addition, he 
and his representative were provided with a copy of the 
appealed rating decision, a statement of the case, and a 
supplemental statement of the case.  In these documents the 
RO informed them of the specific criteria for establishing 
entitlement to an earlier effective date, as well as the 
reasons for determining that the criteria for an earlier 
effective date were not met.  In these documents the RO also 
informed them of the cumulative evidence previously provided 
to VA or obtained by VA on the veteran's behalf, and any 
evidence he identified that the RO was unable to obtain.  The 
Board finds that in all of these documents VA informed him of 
the evidence needed to establish entitlement to an earlier 
effective date, the evidence that he was responsible for 
submitting, and the evidence that VA would obtain on his 
behalf.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2004).

The RO has searched the files maintained by VA in order to 
determine whether the veteran submitted any document that 
could be construed as a claim for service connection for the 
residuals of the gunshot wound to the left foot prior to 
January 2001, without success.  He and his representative 
have been accorded the opportunity to present evidence and 
argument, and have done so.  He has not alluded to the 
existence of any other evidence that is relevant to his 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of his appeal and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his appeal of the assigned 
effective date.  See 38 U.S.C.A. § 5103A (West 2002); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. 
§ 3.159(c) (2004).
Relevant Laws and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation; otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2004).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2004).
Analysis

In his July 2002 notice of disagreement the veteran stated 
that he was not aware of a time limit for claiming VA 
benefits following his separation from service, and that he 
had applied for compensation benefits in 1970 but never 
received a response to his claim.  He asserted that, if he 
could not receive benefits back to 1945, he should receive 
benefits retroactively to 1970.  In his substantive appeal he 
stated that when he was being processed for separation from 
service, he was not put in the line with other recipients of 
the Purple Heart, therefore a claim for VA benefits was not 
processed.  He asserted that, due to this error, he should 
receive benefits effective with his separation from service 
in 1945.  In a September 2004 statement he contended that he 
had claimed entitlement to VA benefits following his 
separation from service and at least once a year until 1970, 
but never received a response.

The claims file includes a copy of his discharge certificate 
that the RO received in November 1945, and a Request for 
Information dated in October 1947.  In addition, the claims 
file includes a document pertaining to another veteran dated 
in February1948 regarding a request for records from a 
service department.  The RO received a form titled "Exchange 
of Beneficiary Information and Request for Administrative and 
Adjudicative Action" from a VA outpatient clinic in July 
1987, in which the outpatient clinic asked the RO to verify 
the veteran's period of service and the character of his 
discharge.  None of these documents can constitute a claim 
for service connection for the residuals of a gunshot wound 
because there is no indication that the veteran expressed any 
intent to claim such a benefit.  See Dunson v. Brown, 4 Vet. 
App. 327 (1993) (the Request for Beneficiary Information 
cannot constitute an informal claim for compensation 
benefits); see also Crawford v. Brown, 5 Vet. App. 33, 35 
(1993) (in order to constitute an informal claim for benefits 
the document must identify the benefit being sought); 
38 C.F.R. § 3.155(a) (2004).

The RO searched the files maintained by VA, including any 
files pertaining to the other veteran referenced in the 
February 1948 document, and was unable to locate any other 
files or documents pertaining to the veteran.  According to 
the evidence of record, he initially claimed entitlement to 
VA compensation benefits on January 4, 2001, when he 
submitted a formal application for the residuals of the 
gunshot wound.  Although he contends that he filed for VA 
benefits numerous times since 1945, that assertion is not 
supported by any evidence of a prior claim.  Because his 
January 2001 claim was received more than one year following 
his separation from service, the effective date is limited to 
the date of receipt of the claim.  38 C.F.R. § 3.400(b)(2) 
(2004).

The veteran also contends that he is entitled to an effective 
date of the date of his separation from service because an 
error was made when he was being processed for separation.  
The statute does not allow for granting an earlier effective 
date based on such an allegation of error.  See McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (an application must be 
filed in order to protect an effective date; erroneous 
information cannot be a basis for granting an earlier 
effective date).  For these reasons the Board finds that 
entitlement to an effective date prior to January 4, 2001, 
for the grant of service connection for the residuals of a 
gunshot wound to the left foot is not shown as a matter of 
law.  See Shields v. Brown, 8 Vet. App. 346, 349 (1995) (an 
earlier effective date cannot be awarded in the absence of 
statutory authority, which requires the filing of a claim).


ORDER

The appeal to establish entitlement to an effective date 
prior to January 4, 2001, for the grant of service connection 
for the residuals of a gunshot wound to the left foot is 
denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


